Name: COMMISSION REGULATION (EC) No 2364/96 of 11 December 1996 on issuing A2 export licences for fruit and vegetables
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  trade policy;  cooperation policy
 Date Published: nan

 No L 321 / 16 Official Journal of the European Communities 12 . 12. 96EN COMMISSION REGULATION (EC) No 2364/96 of 11 December 1996 on issuing A2 export licences for fruit and vegetables HAS ADOPTED THIS REGULATION: Article 1 1 . For A2 export licences for which applications have been submitted pursuant to Article 1 of Regulation (EC) No 2196/96, the actual date of application referred to in the second subparagraph of Article 3 ( 1 ) of Regulation (EC) No 2190/96 is hereby set at 12 December 1996 . 2 . The licences referred to in the first paragraph shall be issued at the definitive refund rates and at the per ­ centages for the quantities applied for as indicated in the Annex to this Regulation . 3 . Pursuant to Article 3 (5) of Regulation (EC) No 2190/96, applications referred to in the first paragraph for rates in excess of the corresponding definitive rates set out in the Annex shall be considered null and void . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2190/96 of 14 November 1996 on detailed rules for implementing Council Regulation (EEC) No 1035/72 as regards export refunds on fruit and vegetables ('), and in particular Article 3 (4) thereof, Whereas Commission Regulation (EC) No 2196/92 (2) sets the indicative refund rates and the indicative quantities for A2 export licences, other than those applied for in the context of food aid; Whereas, for apples, in view of the economic situation in the various destination groups indicated in the Annex to Regulation (EC) No 2196/96 and taking account of in ­ formation received by operators via their applications for A2 licences, the definitive refund rates should be set at a different rate from the indicative rates; whereas the percentages for the issuing of licences for the quantities applied for should also be set; whereas the definitive rates may not be more than double the indicative rates; Whereas, pursuant to Article 3 (5) of Regulation (EC) No 2190/96, applications for rates in excess of the corres ­ ponding definitive rates shall be considered null and void, Article 2 This Regulation shall enter into force on 12 December 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 December 1996. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 292, 15. 11 . 1996, p. 12 . (2) OJ No L 293 , 16. 11 . 1996, p. 7. 12. 12. 96 EN Official Journal of the European Communities No L 321 / 17 ANNEX Product Destination or group of destinations Definitive refund rates (ECU/tonne net) Percentages for the issuing of licences Apples A 12 95 % BD 80 42 %